Title: Treasury Department Circular to the Collectors of the Customs, 30 May 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,May 30, 1793.
Sir,

It being the opinion of the Executive, that there is no general law of the land, prohibiting the entry and sale of goods captured by foreign powers at war—and consequently that such entry and sale are lawful; except in cases where a prohibition is to be found in the treaties of the United States—
It becomes the duty of this Department to make known to you, that the entry of vessels captured and brought into our ports by the ships of war and privateers of France, and of their cargoes, is to be received in the same manner, under the same regulations, and upon the same conditions, as that of vessels and their cargoes which are not prizes. One of these conditions is, of course, the payment or securing the payment of the duties imposed by law on goods, wares and merchandize imported, and on the tonnage of ships and vessels.
But the same privilege will not extend to any of the other Belligerent Powers, being contrary to the 17th and 22d articles of our Treaty with France.
With consideration,   I am, Sir,   Your obedient servant,
